DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 6-10, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. (US2017/0311034) in view of Pan (US2015/0243200).
	Regarding claim 1, Nishi discloses, except for the limitations italicized below, An image processing method (fig. 9), implemented by a processing device (“203” and “204” in fig. 9) in a display system (“205” in fig. 9), wherein the method comprises: 
determining a first image data format associated with first image data (“Furthermore, the reception method according to one aspect of the present disclosure includes: receiving a first image and first image signal characteristics information indicating image signal characteristics of the first image; receiving a second image and second image signal characteristics information indicating image signal characteristics of the second image; converting, when the first image signal characteristics information and the second image signal characteristics information are different, the image signal characteristics of at least one of the first image and the second image to obtain matched image signal characteristics of the first image and the second image; and simultaneously displaying the first image and the second image having the matched image signal characteristics” in par. [0043]);
determining a first interface mode that is currently used when establishing physical connections with the display device, wherein the first image data format is incompatible with the first interface mode; and 
processing the first image data based on the first interface mode to generate a second image data, wherein the second image data has a second image data format supported by the first interface mode (“In the present embodiment, as long as the video signal characteristics of each of the primary video and the secondary video are unified, either the following method (1) or (2) may be performed: (1) converting the video signal characteristics so as to match the video signal characteristics of the primary video; and (2) converting the video signal characteristics into HDR” in par. [0065]). 
Nishi fails to disclose determining a first interface mode that is currently used when establishing physical connections with the display device, wherein the first image data format is incompatible with the first interface mode.
(par. [0008], [0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishi with the teaching of Pan in order to improve image display quality.
Regarding claim 2, the combined references of Nishi and Pan disclose The image processing method of claim 1, wherein Nishi discloses further comprising sending the second image data to the display device, wherein the processing device is a playback device (fig. 9). 
Regarding claim 3, the combined references of Nishi and Pan disclose The image processing method of claim 1, wherein Nishi discloses processing the first image data to generate the second image data comprises: converting the first image data from a first color space to a second color space to obtain image data corresponding to the second color space; performing dynamic range mapping on a luminance component of the image data corresponding to the second color space to obtain mapped data; restoring the mapped data into a linear optical space to obtain restored data; performing color gamut mapping on the restored data to obtain gamut mapped data; and performing non-uniform encoding on the gamut mapped data to generate the second image data (fig. 7; par. [0107]-[0115]).
Regarding claim 4, the combined references of Nishi and Pan disclose The image processing method of claim 3, wherein Nishi discloses one of the following applies: the first image data format is standard dynamic range (SDR) and the second image data format is high dynamic range (HDR); the first image data format is HDR and the second image data format is SDR; the first image data format is HDR of a hybrid log-gamma (HLG) standard and the second image data format is HDR of a perceptual quantizer (PQ) standard; or the first image data format is HDR of a PQ standard and the second image data format is HDR of an HLG standard (fig. 2; par. [0061]). 
Regarding claim 6, the combined references of Nishi and Pan disclose The image processing method of claim 1, wherein Nishi discloses the first image data comprises a video image or a graphic image (fig. 2). 
Regarding claim 7, Nishi discloses, except for the limitations italicized below, An image processing apparatus (fig. 9), in a display system comprising a display device (“205” in fig. 9), wherein the image processing apparatus comprises: 
a processor (“203” and “204” in fig. 9); and 
a memory, coupled to the processor and storing one or more programs (par. [0168]) that, when executed by the processor, cause the image processing apparatus to be configured to: 
determine a first image data format associated with first image data (“Furthermore, the reception method according to one aspect of the present disclosure includes: receiving a first image and first image signal characteristics information indicating image signal characteristics of the first image; receiving a second image and second image signal characteristics information indicating image signal characteristics of the second image; converting, when the first image signal characteristics information and the second image signal characteristics information are different, the image signal characteristics of at least one of the first image and the second image to obtain matched image signal characteristics of the first image and the second image; and simultaneously displaying the first image and the second image having the matched image signal characteristics” in par. [0043]); 
determine a first interface mode that is currently used, wherein the first interface mode is determined when the image processing apparatus establishing physical connections with the display device, and wherein the first image data format is incompatible with the first interface mode; and 
process the first image data based on the first interface mode to generate a second image data, wherein the second image data has a second image data format, and wherein the second image data format is an image format supported by the first interface mode (“In the present embodiment, as long as the video signal characteristics of each of the primary video and the secondary video are unified, either the following method (1) or (2) may be performed: (1) converting the video signal characteristics so as to match the video signal characteristics of the primary video; and (2) converting the video signal characteristics into HDR” in par. [0065]). 
Nishi fails to disclose determine a first interface mode that is currently used when establishing physical connections with the display device, wherein the first image data format is incompatible with the first interface mode.
(par. [0008], [0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishi with the teaching of Pan in order to improve image display quality.
Regarding claim 8, the combined references of Nishi and Pan disclose The image processing apparatus of claim 7, wherein Pan discloses the image processing apparatus further comprises an output interface configured to send the second image data to the display device, and wherein the image processing apparatus is a playback device (fig. 1).
Regarding claim 9, the combined references of Nishi and Pan disclose The image processing apparatus of claim 7, wherein Nishi discloses the programs further cause the processor to: convert the first image data from a first color space to a second color space to obtain image data corresponding to the second color space; perform dynamic range mapping on a luminance component of the image data corresponding to the second color space to obtain mapped data; restore the mapped data into a linear optical space to obtain restored data; perform color gamut mapping on the restored data to obtain gamut mapped data; and perform non-uniform encoding on the gamut mapped data to generate the second image data (fig. 7; par. [0107]-[0115]). 
Regarding claim 10, the combined references of Nishi and Pan disclose The image processing apparatus of claim 9, wherein Nishi discloses one of the following applies: the first image data format is standard dynamic range (SDR), and the second image data format is high dynamic range (HDR); the first image data format is HDR, and the second image data format is SDR; the first image data format is HDR of a hybrid log-gamma (HLG) standard, and the second image data format is HDR of a perceptual quantizer (PQ) standard; or the first image data format is HDR of a PQ standard, and the second image data format is HDR of an HLG standard (fig. 2; par. [0061]). 
Regarding claim 12, the combined references of Nishi and Pan disclose The image processing apparatus of claim 7, wherein Nishi discloses the first image data comprises a video image or a graphic image (fig. 2). 
Regarding claim 13, Nishi discloses, except for the limitations italicized below, A computer program product comprising computer-executable instruction for storage on a non-transitory computer-readable medium (par. [0168]) that, when executed by a processor (“203” and “204” in fig. 9), cause an apparatus (fig. 9) to: 
determine a first image data format associated with first image data (“Furthermore, the reception method according to one aspect of the present disclosure includes: receiving a first image and first image signal characteristics information indicating image signal characteristics of the first image; receiving a second image and second image signal characteristics information indicating image signal characteristics of the second image; converting, when the first image signal characteristics information and the second image signal characteristics information are different, the image signal characteristics of at least one of the first image and the second image to obtain matched image signal characteristics of the first image and the second image; and simultaneously displaying the first image and the second image having the matched image signal characteristics” in par. [0043]); 
determine a first interface mode that is currently used, wherein the first interface mode is determined when the establishing physical connections with the display device, and wherein the first image data format is incompatible with the first interface mode; and 
process the first image data based on the first interface mode to generate a second image data, wherein the second image data has a second image data format, and the second image data format is an image format supported by the first interface mode (“In the present embodiment, as long as the video signal characteristics of each of the primary video and the secondary video are unified, either the following method (1) or (2) may be performed: (1) converting the video signal characteristics so as to match the video signal characteristics of the primary video; and (2) converting the video signal characteristics into HDR” in par. [0065]).
Nishi fails to disclose determine a first interface mode that is currently used when establishing physical connections with the display device, wherein the first image data format is incompatible with the first interface mode.
Pan teaches, in the same field of endeavor, adjusting one or more of the video processing functions, and/or performing one or more additional processing functions, to convert the decoded SDR video input to an HDR imaging format for improved display at the higher dynamic range of the HDR target panel, based on the input format of the SDR video data (par. [0008], [0114]).

Regarding claim 14, the combined references of Nishi and Pan disclose The computer program product of claim 13, wherein Nishi discloses the instructions further cause the apparatus to send the second image data to the display device (fig. 9). 
Regarding claim 15, the combined references of Nishi and Pan disclose The computer program product of claim 13, wherein Nishi discloses the instructions further cause the apparatus to: convert the first image data from a first color space to a second color space to obtain image data corresponding to the second color space; perform dynamic range mapping on a luminance component of the image data corresponding to the second color space to obtain mapped data; restore the mapped data into a linear optical space to obtain restored data; perform color gamut mapping on the restored data to obtain gamut mapped data; and perform non-uniform encoding on the gamut mapped data to generate the second image data. 
Regarding claim 16, the combined references of Nishi and Pan disclose The computer-readable medium of claim 15, wherein Nishi discloses either the first image data format is standard dynamic range (SDR), and the second image data format is high dynamic range (HDR), or the first image data format is HDR, and the second image data format is SDR (fig. 2). 
Regarding claim 18, the combined references of Nishi and Pan disclose The computer program product of claim 13, wherein Nishi discloses the first image data comprises a video image or a graphic image (fig. 2). 
Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. (US2017/0311034) in view of Pan (US2015/0243200) further in view of Cruz (US2018/0192115).
Regarding claim 5, the combined references of Nishi and Pan disclose The image processing method of claim 1, but fail to explicitly disclose wherein the first interface mode is a high definition multimedia interface (HDMI) operation mode. 
Cruz teaches, in the same field of endeavor of displaying video content, that examples of common interfaces between receiver and display include high definition multimedia interface (par. [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishi with the teaching of Cruz such that the first interface mode is a high definition multimedia interface (HDMI) operation mode since it would have provided a common interface with predictable results.
 Regarding claim 11, the combined references of Nishi and Pan disclose The image processing apparatus of claim 7, but fail to explicitly disclose wherein the first interface mode is a high definition multimedia interface (HDMI) operation mode.
Cruz teaches, in the same field of endeavor of displaying video content, that examples of common interfaces between receiver and display include high definition multimedia interface (par. [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishi with the teaching of Cruz such that the first interface mode is a high definition multimedia interface (HDMI) operation mode since it would have provided a common interface with predictable results.
Regarding claim 17, the combined references of Nishi and Pan disclose The computer program product of claim 13, but fail to explicitly disclose wherein the first interface mode is a high definition multimedia interface (HDMI) operation mode. 
Cruz teaches, in the same field of endeavor of displaying video content, that examples of common interfaces between receiver and display include high definition multimedia interfaces (par. [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishi with the teaching of Cruz such that the first interface mode is a high definition multimedia interface (HDMI) operation mode since it would have provided a common interface with predictable results.
5.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. (US2017/0311034) in view of Pan (US2015/0243200) further in view of Kouno et al. (US2020/0035198).
Regarding claim 19, the combined references of Nishi and Pan disclose The computer program product of claim 15, but fail to disclose wherein the first image data format is HDR of a hybrid log-gamma (HLG) standard, and the second image data format is HDR of a perceptual quantizer (PQ) standard. 
However, Nishi teaches wherein the first image data format is HDR and the second image data format is SDR (fig. 2).
Kouno teaches in the same field of endeavor of conversion of a first video signal into a second video signal, an adjusting device which can easily convert the first video signal having a PQ characteristic or the HLG characteristic into the second video signal having the PQ characteristic or the HLG characteristic (par. [0100]).

Regarding claim 20, the combined references of Nishi and Pan disclose The computer program product of claim 15, but fail to disclose wherein the first image data format is HDR of a PQ standard, and the second image data format is HDR of an HLG standard.
However, Nishi teaches wherein the first image data format is HDR and the second image data format is SDR (fig. 2).
Kouno teaches in the same field of endeavor of conversion of a first video signal into a second video signal, an adjusting device which can easily convert the first video signal having a PQ characteristic or the HLG characteristic into the second video signal having the PQ characteristic or the HLG characteristic (par. [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the teaching of Kouno with the teaching of Nishi in order to accommodate a variety of well known video signal formats with predictable results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667